  Case 11-04617          Doc 48   Filed 03/01/19 Entered 03/01/19 10:34:29                Desc Main
                                    Document     Page 1 of 1
                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

 IN RE:                                         ) Chapter 7
                                                )
 SKARIA, JAMAL                                  ) Bankruptcy Case No. 11-04617 JSB
 REVELIS, HEIDI                                 )
                                                )
                 Debtors.                       )
                                       CERTIFICATE OF SERVICE
        The undersigned certifies that on March 1, 2019, I served by prepaid first class mail or via
electronic service as indicated a copy of the Notice of Trustee’s Final Report and Applications for
Compensation and Deadline to Object (NFR) on all parties listed below at the addresses contained therein.

VIA ECF SERVICE
Patrick S. Layng
US Trustee
219 S. Dearborn Street
Room 873
Chicago, IL 60604

VIA REGULAR MAIL
                                      Midland Credit Management,           American Express Centurion
SKARIA, JAMAL                        Inc. as agent for                     Bank
REVELIS, HEIDI                       Asset Acceptance LLC                  c/o Becket and Lee LLP
6051 Stewart Dr., Unit 421           Po Box 2036                           PO Box 3001
Willowbrook, IL 60527                Warren, MI 48090                      Malvern, PA 19355-0701

                                     Spina McGuire & Okal, P.C.            Capital One Bank (USA), N.A.
Capital One Bank (USA), N.A.         7610 W. North Avenue                  PO Box 71083
PO Box 71083                         Elmwood Park, IL 60707                Charlotte, NC 28272-1083
Charlotte, NC 28272-1083
                                                                           Schmidt & Barbrow, PC
                                                                           300 South County Farm Road
                                                                           Suite F
                                                                           Wheaton, IL 60187




/s/ THOMAS E. SPRINGER, TRUSTEE
THOMAS E. SPRINGER, Trustee
300 S. County Farm Rd., Ste.I
Wheaton, IL 60187
Phone: (630) 510-0000
